EXHIBIT 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT

AMENDMENT, dated as of May 31, 2007 (this “Amendment”), to the Credit Agreement,
dated as of November 7, 2006, as amended by Amendment to Credit Agreement, dated
as of February 6, 2007, by Amendment No. 2 to Credit Agreement, dated as of
March 30, 2007, by Amendment No. 3 to Credit Agreement, dated as of April 9,
2007, and by Amendment No. 4, dated as of April 23, 2007, and Amendment No. 5,
dated as of May 1, 2007 (the “Agreement”), among InPhonic, Inc., a Delaware
corporation (the “Borrower”), the Lenders listed on the signature pages hereof
as Lenders, and Citicorp North America, Inc., as Administrative Agent.

WHEREAS, the parties hereto have previously entered into the Agreement; and

WHEREAS, the parties have agreed to amend the Agreement pursuant to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to them in the Agreement.

Section 2. Effectiveness of the Amendment; Fee. This Amendment shall become
effective upon receipt by the Administrative Agent of:

 

(a) counterparts hereof duly executed by:

 

  (i) the Borrower,

 

  (ii) each of the Guarantors,

 

  (iii) the Administrative Agent, and

 

  (iv) each Lender; and

 

(b) confirmation of the due authorization of this Amendment by the Borrower and
each Guarantor in form and substance satisfactory to the Administrative Agent
and the Lenders.

 

(c) The Borrower shall, on July 6, 2007, pay a fee of $250,000 to the
Administrative Agent for the accounts of the Lenders (to be distributed to the
Lenders in proportion to each such Lender’s Applicable Percentage in respect of
the Facility). The failure to pay such fee on such date will be an immediate
Event of Default.



--------------------------------------------------------------------------------

Section 3. Amendment to Agreement – Definitions.

Section (ii)(E) of the definition of “Consolidated EBITDA” is hereby amended and
restated in its entirety as follows:

“one-time charges occurring no more than one time per fiscal year for
restructurings, settlements of pending or threatened litigation or governmental
investigations and losses from discontinued operations not to exceed in the
aggregate $50,000,000 for the fiscal year ended December 31, 2006 and not to
exceed in the aggregate $10,000,000 during any period of four fiscal quarters
(commencing with the fiscal quarter ended March 31, 2007); minus”

Section 4. Amendment to Agreement – Post-Closing Covenants.

Section 6.01(b). The phrase: “within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (except with respect
to the fiscal quarter ended March 31, 2007, by May 31, 2007)” shall be replaced
with the phrase, “by June 15, 2007 with respect to the fiscal quarter ended
March 31, 2007 and within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (commencing with the fiscal
quarter ended June 29, 2007).”

Section 5. Waiver. With respect to the annual financial statements for the
year-ended December 31, 2006, the Administrative Agent and the Lenders hereby
waive the requirement set forth in Section 6.01(a) of the Agreement that
Borrower deliver an opinion (the “Internal Controls Opinion for 2007”) of a
Registered Public Accounting Firm independently assessing the Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls to the extent that the Internal Controls
Opinion for 2007 (x) is delivered later than March 31, 2007 and (y) mentions
that there are material weaknesses in such internal controls; provided that the
waiver in this Section 5 shall terminate and be of no force or effect unless
(i) the Borrower cures the material weakness in internal controls relating to
personnel staffing requirements (identified in Schedule A to Amendment No. 2 to
Credit Agreement dated as of March 30, 2007) by July 1, 2007, (ii) the Borrower
cures all other material weaknesses in internal controls (identified in Schedule
A Amendment No. 2 to Credit Agreement dated as of March 30, 2007 or in the
Internal Controls Opinion for 2007) by July 1, 2007, and (iii) the Borrower
receives the Internal Controls Opinion for 2007 (and delivers a copy to the
Administrative Agent and the Lenders) by July 1, 2007.



--------------------------------------------------------------------------------

Section 6. Representations and Warranties. The Borrower hereby repeats and
restates those representations and warranties set forth in Article V of the
Agreement, as if made on and as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date), which
representations and warranties are hereby incorporated herein by reference, as
if specifically set forth herein; provided that references to “the Agreement” in
any Loan Documents shall be and are deemed to mean the Agreement as amended
hereby. The Borrower represents and warrants that attached to Amendment No. 2 to
Credit Agreement dated as of March 30, 2007 as Schedule A is a brief description
of the material weaknesses in the Borrower’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley identified with respect to the
annual financial statements for the year-ended December 31, 2006. The Borrower
hereby represents and warrants that, after giving effect to this Amendment, no
Default or Event of Default exists on the date of this Amendment.

Section 7. Consent of Guarantors. By signing below, each of the Guarantors
irrevocably consents and agrees to this Amendment.

Section 8. Miscellaneous. This Amendment may be executed by one or more of the
parties to this Amendment on any number of counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Amendment is a Loan Document. The
Borrower shall pay or reimburse each of the Lenders and the Administrative Agent
for all of their reasonable out-of-pocket expenses in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
without limitation, the reasonable fees and expenses of Fried, Frank, Harris,
Shriver & Jacobson, LLP. The provisions of Sections 10.14 and 10.15 of the
Agreement are incorporated by reference into this Amendment mutatis mutandis.
This Amendment shall not constitute an amendment or waiver of any of the terms
and provisions of the Agreement and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower or any
Guarantor, except to the extent expressly set forth herein. Except as
specifically set forth herein, all of the terms and provisions of the Agreement
and the other Loan Documents are and shall remain in full force and effect and
the Borrower and the Guarantors shall continue to be bound by such terms and
provisions.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

Borrower: INPHONIC, INC. By:   /s/ David A. Steinberg   Name: David A. Steinberg
  Title: Chief Executive Officer Guarantors: CAIS ACQUISITION, LLC By:   /s/
David A. Steinberg   Name: David A. Steinberg   Title: President CAIS
ACQUISITION II, LLC By:   /s/ David A. Steinberg   Name: David A. Steinberg  
Title: President FON ACQUISITION, LLC By:   /s/ David A. Steinberg   Name: David
A. Steinberg   Title: President MOBILE TECHNOLOGY SERVICES, LLC By:   /s/ David
A. Steinberg   Name: David A. Steinberg   Title: President

[Signature Page to Amendment No. 6 to InPhonic Credit Agreement]



--------------------------------------------------------------------------------

SIMIPC ACQUISITION CORP. By:   /s/ David A. Steinberg   Name: David A. Steinberg
  Title: Chief Executive Officer STAR NUMBER, INC. By:   /s/ David A. Steinberg
  Name: David A. Steinberg   Title: Chief Executive Officer 1010 INTERACTIVE,
LLC. By:   /s/ David A. Steinberg   Name: David A. Steinberg   Title: Chief
Executive Officer

[Signature Page to Amendment No. 6 to InPhonic Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

as Administrative Agent and as a Lender

By:   /s/ Scot French   Name: Scot French   Title: Managing Director

[Signature Page to Amendment No. 6 to InPhonic Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as a Lender

By:   /s/ Kenneth Eberts   Name: Kenneth Eberts   Title: Managing Director,
Goldman, Sachs & Co. Attorney-In-Fact, Goldman Sachs Credit Partners

[Signature Page to Amendment No. 6 to InPhonic Credit Agreement]



--------------------------------------------------------------------------------

AP INPHONIC HOLDINGS, LLC,

as a Lender

By:   /s/ Scott G. Bruce   Name: Scott G. Bruce   Title: Managing Director

[Signature Page to Amendment No. 6 to InPhonic Credit Agreement]